Acknowledgements
This communication is in response to applicant’s response filed on 02/05/2021.
Claims 8, 10, and 18 have been cancelled. Claims 21-23 have been added. 
Claims 1-7, 9, 11-17, and 19-23 are pending and have been examined in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the applicant’s arguments:
Regarding applicant’s argument on Claim Rejections - 35 USC § 103, that the Hayward (US 20140245002) does not teach the limitation “selecting a particular encryption key index from among a plurality of encryption key indices, wherein the particular encryption key index identifies a particular encryption key pair that includes a public encryption key and a private encryption key from among a set of encryption keys that are indexed by the plurality of encryption key indices,” as in claim 1, examiner respectfully agrees with applicant and has issued a new grounds of rejection for claim 1. Applicant makes similar arguments for claims 11 and 20 as for claim 1. Examiner respectfully agrees with applicant for the same reasons listed above for claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9, 11-15, 17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over LaPorte (US 20120316950) in view of Yang (20150019440) in further view of Park (US 20160302061) in further view of Lyons (US 20160335620).

Regarding Claims 1, 11, and 20, LaPorte teaches receiving a first representation of a billing information at a merchant device, wherein the merchant device comprises one or more of a point of sale (POS) device, an output device, a data analyser device, and an authentication device (Paragraphs 0063 and 0085 teach the print stream augmentation device (i.e., data analyser device) is adapted to communicate to obtain data used in the data augmentation process and/or send transaction data it extracts from the print stream; for example, the print stream augmentation device may obtain from a remote server information related to how to process incoming data related to a particular transaction or a particular type of transactions; in block 401, the print data stream is received by communication port and presented to communications module, and in block 402 communications module buffers the received data (i.e., billing information) in the received print data buffer); parsing the first representation of the billing information to recover the billing information using the merchant device (Paragraphs 0086 and 0089 teach referring to FIG. 5, at block 502, the print stream parser module reads print data from the received print data buffer; the print stream parser, after execution of a regular expression, determines at block 506 whether the regular expression resulted in a match; for example, the print stream parser module may be configured with extractor rules to capture the check number and the total charge from print data representing a check); generating a second graphically encoded representation of the billing information (Paragraphs 0089 and 0092 teach at block 513, the print stream data parser then transmits the read data via the second communications port to the peripheral device; the extracted data is used to generate the data for barcode (e.g., QR code); when the graphical injector rule is triggered, the print stream parser module notifies the print stream injector module that the configured  and providing a scannable output of the merchant device, the scannable output comprising a display and/or a printout of the second graphically encoded representation of the billing information (Paragraphs 0094 and 0054 teach at block 520, the print stream injector module, having requested and retrieved the print stream encoded representation of the image, requests the communication module to transmit the proxied read data and the encoded image data (e.g., for a QR code) via the second communications port to the peripheral device, wherein the peripheral device is a device that accepts print data and prints the text and/or images represented by the print data onto paper or the peripheral device may be a retail display).
However, LaPorte does not explicitly teach generating a second graphically encoded representation of the billing information and of the particular encryption key index; and providing a scannable output, the scannable output comprising a display and/or a printout of the second graphically encoded representation of the billing information and of the particular encryption key index.
Yang from same or similar field of endeavor teaches generating a second graphically encoded representation of the billing information and of the particular encryption key index (Paragraphs 0027 and 0043 teach a 2D-barcode is generated according to the owner's public-key ID (i.e., particular encryption key index) and personal information, wherein the personal information can include  providing a scannable output, the scannable output comprising a display and/or a printout of the second graphically encoded representation of the billing information and of the particular encryption key index (Paragraphs 0028 and 0043 teach after generating the 2d-barcode, the method chooses a proper position on the documentation to paste 2D-barcode; then the 2D-barcode is placed in the original documentation (i.e., comprises billing information)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LaPorte, which teaches generating a second graphically encoded representation of the billing information; and providing a scannable output of the merchant device, the scannable output comprising a display and/or a printout of the second graphically encoded representation of the billing information, to incorporate the teachings of Yang to generate a second graphically encoded representation of the billing information and of the particular encryption key index; and provide a scannable output, the scannable output comprising a display and/or a printout of the second graphically encoded representation of the billing information and of the particular encryption key index.
There is motivation to combine Yang into LaPorte because the bank (i.e., transaction server) will retrieve the information from 2D-barcode and get public-key ID, then using the public-key ID, the bank is able to locate the corresponding key(s) in the public-key center (Yang Paragraph 0044).
selecting a particular encryption key index from among a plurality of encryption key indices, wherein the particular encryption key index identifies a particular encryption key pair that includes a public encryption key and a private encryption key from among a set of encryption keys that are indexed by the plurality of encryption key indices.
Park from same or similar field of endeavor teaches selecting a particular encryption key index from among a plurality of encryption key indices, wherein the particular encryption key index identifies a particular encryption key pair that includes a public encryption key and a private encryption key from among a set of encryption keys that are indexed by the plurality of encryption key indices (Paragraphs 0141-0143 teach an embedded Universal Integrated Circuit Card (eUICC) may either randomly select one of a number of ephemeral asymmetric key pairs and uses the selected one; or sequentially select one of a number of ephemeral asymmetric key pairs (e.g., in order of index) and use the selected one).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of LaPorte and Yang, which teaches generating a graphical representation of a key index, to incorporate the teachings of Park, which teaches selecting a particular encryption key index from among a plurality of encryption key indices, wherein the particular encryption key index identifies a particular encryption key pair that includes a public encryption key and a private 
There is motivation to combine Park into the combination of LaPorte and Yang because by selecting an encryption key index that identifies an asymmetric key pair, the merchant device notifies the transaction server (i.e., the transaction server possesses the same encryption key index) which private key to retrieve to encrypt sensitive data (i.e., payment confirmation token). Once the merchant device receives the encrypted sensitive data, the merchant device retrieves the corresponding public key using the same encryption key index to decrypt the sensitive data and confirm the customer paid for the transaction. 
However, the combination of LaPorte, Yang, and Park does not explicitly teach wherein the private encryption key is configured to be used to sign a payment confirmation token and the public encryption key is configured to be used to verify that the payment confirmation token was signed by the private encryption key.
Lyons from same or similar field of endeavor teaches wherein the private encryption key is configured to be used to sign a payment confirmation token and the public encryption key is configured to be used to verify that the payment confirmation token was signed by the private encryption key (Paragraph 0077 teaches after validation, the vending platform processes the payment through the payment gateway; on successful completion of this processing, the vending platform generates a confirmation token using a private key (this may for example be one of the private keys of the card network provider—the card network provider is in a suitable position to be trusted by all  the confirmation token to the vending component (i.e., part of merchant device); the vending component verifies the confirmation token signature using the vending platform's public key and the SHA256withRSA algorithm).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of LaPorte, Yang, and Park that teach selecting a particular encryption key index from among a plurality of encryption key indices, wherein the particular encryption key index identifies a particular encryption key pair that includes a public encryption key and a private encryption key from among a set of encryption keys that are indexed by the plurality of encryption key indices to incorporate the teachings of Lyons for the private encryption key to be configured to be used to sign a payment confirmation token and the public encryption key to be configured to be used to verify that the payment confirmation token was signed by the private encryption key.
There is motivation to combine Lyons into the combination of LaPorte, Yang, and Park because such a system provides effective payment device transactions at a vending machine with sufficient security without significant infrastructural cost. The use model is also straightforward and attractive for the user. In embodiments, the vending platform is adapted to sign the confirmation token with a vending platform private key, and wherein the vending machine wireless payment device interface is adapted to enable vending by verifying the confirmation token with a 
Regarding Claim 1, LaPorte teaches a method (Paragraph 0084 teaches FIG. 4 and FIG. 5 illustrate steps performed by the print stream augmentation device in an example print job where the point-of-sale system is transmitting print stream data that is received at the print stream augmentation device via the communications port).
Regarding Claim 11, LaPorte teaches a merchant device (Paragraph 0051 teaches FIG. 1 illustrates a point-of-sale system, a retail data stream augmentation device, and a point-of-sale peripheral) comprising: a processor (Paragraph 0041 teaches a component such as a processor or a memory described as being configured to perform a task may encompass both a general component that is temporarily configured to perform the task at a given time, or a specific component that is manufactured to perform the task); and a data storage device configured to store computer-readable program instructions that, when executed by the processor, cause the merchant device to carry out functions (Paragraph 0041 teaches several embodiments of the invention can be implemented in numerous ways, including as a computer readable medium such as a computer readable storage medium or a computer network wherein program instructions are sent over optical or communication links).
Regarding Claim 20, LaPorte teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor of a merchant device, cause the merchant device to carry out functions (Paragraph 0041 teaches several embodiments of the invention can be implemented in numerous ways, including as a computer readable medium such as a computer readable storage medium or a computer network wherein program instructions are sent over optical or communication links).

	Regarding Claims 2, 12, and 21, the combination of LaPorte, Yang, Park, and Lyons teaches all the limitations of claims 1, 11, and 20 above; and LaPorte further teaches wherein the billing information comprises one or more of: a bill identifier, a merchant identifier, an employee identifier, a location identifier, information about goods and/or services being billed, an amount due, and a table identifier (Paragraph 0065 teaches the print stream parser module uses a set of regular expressions configured to recognize and extract from a print data stream representing a printed check and comprising a set of data elements including, but not limited to, the date and time printed as part of the check, the point-of-sale terminal from which the check was printed, the department for which the check was printed, the identity of the staff member responsible for the check's transaction, the table number or guest number for which the check is printed, the check number of the check, the transaction identifier of the transaction for which the check is printed, the item descriptions printed within the check, the item quantities printed within the check, the item charges printed within the check, the subtotal printed within the check, the tax charge lines printed within the check, and the total charge printed within the check).

Regarding Claims 3, 13, and 22, the combination of LaPorte, Yang, Park, and Lyons teaches all the limitations of claims 1, 11, and 20 above; and LaPorte further teaches wherein receiving the first representation of the billing information comprises receiving the first representation of the billing information at the data analyser device (Paragraphs 0063 and 0085 teach the print stream augmentation device (i.e., data analyser device) is adapted to communicate to obtain data used in the data augmentation process and/or send transaction data it extracts from the print stream; for example, the print stream augmentation device may obtain from a remote server information related to how to process incoming data related to a particular transaction or a particular type of transactions; in block 401, the print data stream is received by communication port and presented to communications module, and in block 402 communications module buffers the received data (i.e., billing information) in the received print data buffer), wherein parsing the first representation of the billing information comprises parsing the first representation of the billing information using the data analyser device (Paragraphs 0086 and 0089 teach referring to FIG. 5, at block 502, the print stream parser module reads print data from the received print data buffer; the print stream parser, after execution of a regular expression, determines at block 506 whether the regular expression resulted in a match; for example, the print stream parser module may be configured with extractor rules to capture the check number and the total charge from print data representing a check), wherein generating the second graphically encoded representation of the billing information comprises generating the second graphically encoded representation of the billing information using the data analyser device (Paragraphs 0089 and 0092 teach at block 513, the print stream data parser then transmits the read data via the second communications port to the peripheral device; the extracted data is used to generate the data for barcode (e.g., QR code); when the graphical injector rule is triggered, the print stream parser module notifies the print stream injector module that the configured graphical injector rule name “QRCODE-INJECT” has been triggered; the print stream injector module then requests the QR code generator module to generate a QR code for insertion into the print data stream at block 516), and wherein providing the scannable output of the merchant device comprises providing the scannable output of the merchant device using the output device (Paragraphs 0094 and 0054 teach at block 520, the print stream injector module, having requested and retrieved the print stream encoded representation of the image, requests the communication module to transmit the proxied read data and the encoded image data (e.g., for a QR code) via the second communications port to the peripheral device, wherein the peripheral device is a device that accepts print data and prints the text and/or images represented by the print data onto paper or the peripheral device may be a retail display).

Regarding Claims 4, 14, and 23, the combination of LaPorte, Yang, Park, and Lyons teaches all the limitations of claims 1, 11, and 20 above; and LaPorte further teaches wherein the first representation of the billing information comprises a textual representation of the billing information formatted using a bill template (Paragraphs 0067-0075 teach the transaction descriptor string is formed as follows: TERMINAL_ID is the identity string of the print stream 

Regarding Claims 5 and 15, the combination of LaPorte, Yang, Park, and Lyons teaches all the limitations of claims 1 and 11 above; however the combination does not explicitly teach wherein generating the second representation of the billing information comprises generating a barcode or matrix code that encodes at least the particular encryption key index.
Yang further teaches wherein generating the second representation of the billing information comprises generating a barcode or matrix code that encodes at least the particular encryption key index (Paragraphs 0027 and 0043 teach a 2D-barcode (i.e., QR code is a type of 2D-barcode) is generated according to the owner's public-key ID (i.e., particular encryption key index) and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of LaPorte, Yang, Park, and Lyons to incorporate the further teachings of Yang to use an encryption key index wherein the generated second representation comprises selecting the encryption key index.
There is motivation to further combine Yang into the combination of LaPorte, Yang, Park, and Lyons because of the same reasons listed above for claims 1 and 11.

Regarding Claims 6 and 16, the combination of LaPorte, Yang, Park, and Lyons teaches all the limitations of claims 1 and 11 above; however the combination does not explicitly teach determining a second particular encryption key index based on an integer randomly selected between 1 and a number N of the set of encryption keys.
Park further teaches determining a second particular encryption key index based on an integer randomly selected between 1 and a number N of the set of encryption keys (Paragraph 0142 teaches an embedded Universal Integrated Circuit Card (eUICC) may randomly select one of a number of ephemeral asymmetric key pairs and use the selected one).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
There is motivation to further combine Park into the combination of LaPorte, Yang, Park, and Lyons because of the same reasons listed above for claims 1 and 11.

Regarding Claims 7 and 17, the combination of LaPorte, Park, Lyons, and Yang teaches all the limitations of claims 1 and 11 above; however the combination does not explicitly teach receiving, at the merchant device, the payment confirmation token.
Lyons further teaches receiving, at the merchant device, the payment confirmation token (Paragraph 0077 teaches the vending application then sends the confirmation token to the vending component (i.e., part of the merchant device)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of LaPorte, Yang, Park, and Lyons to incorporate the further teachings of Lyons to receive, at the merchant device, the payment confirmation token.
There is motivation to further combine Lyons into the combination of LaPorte, Yang, Park, and Lyons because of the same reasons listed above for claims 1 and 11.

Regarding Claims 9 and 19, the combination of LaPorte, Yang, Park, and Lyons teaches all the limitations of claims 7 and 17 above; however the using the public encryption key to verify that the payment confirmation token was signed by the private encryption key.
Lyons further teaches using the public encryption key to verify that the payment confirmation token was signed by the private encryption key (Paragraph 0077 teaches the vending component verifies the confirmation token signature using the vending platform's public key and the SHA256withRSA algorithm).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of LaPorte, Yang, Park, and Lyons to incorporate the further teachings of Lyons to use the public encryption key to verify that the payment confirmation token was signed by the private encryption key.
There is motivation to further combine Lyons into the combination of LaPorte, Yang, Park, and Lyons because of the same reasons listed above for claims 1 and 11.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P.J./Examiner, Art Unit 3685                                                                                                                                                                                         
                                               
/JAY HUANG/Primary Examiner, Art Unit 3685